DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 12/21/2021.
Status of the claims:
Claims 1 – 5, 8 – 12, and 15 – 17 are pending in the application.
Claims 1, 2, 9, 12, 15, and 17 are amended.

Claim Objections
Claims 5 and 11 are objected to because of the following informalities:  
Claims 5 and 11 line 3 reads “a prosthesis delivery system”, however the “prosthesis delivery system” is first introduced in the preamble of the respective independent claim.  Although the claim would be understood, the line should read “the prosthesis delivery system” for the sake of maintaining consistency throughout.
  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 5, 8 – 12, and 15 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9956376 (Anderson) in view of Furnish (US 20160074067 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the patent claims of Anderson in view of Furnish. Specifically, the patent claim 1 also recites an expandable introducer sheath having a central lumen, the central lumen having a first diameter in an unexpanded state, and a second diameter greater than the first in an expanded state, a circumferentially continuous layer including a fold / radially expandable portion, a circumferentially discontinuous outer layer with an embedded reinforcement structure; both sets of claims recite the same structures of the introducer sheath comprising a circumferentially continuous inner layer, a circumferentially discontinuous outer layer, and a radially expandable portion on the inner layer. As the 
Regarding claims 1 and 9, the patent claims fail to recite (i) wherein the radially-expandable portion of the inner layer is disposed inwardly of the first and second edges of the outer layer in each of the unexpanded state and the expanded state, (ii) wherein in both the unexpanded state and the expanded state of the sheath component the first and second longitudinally-extending edges of the outermost jacket are non-overlapping; and (iii) wherein the reinforcement structure is a C-shaped wire. 
As to the above,  Furnish, teaches in the same field of endeavor, an introducer sheath (paragraph [0002] expandable introducer sheath) comprising a sheath (inner layer 22 and outer layer 24) (paragraph [0029]) component having a central lumen (lumen as shown in Fig. 4), a circumferentially continuous inner layer (inner layer 22) with a radially-expandable portion (fold 36) (paragraph [0035] and Fig. 4), a circumferentially discontinuous outer layer (outer layer 24) the circumferentially discontinuous outer layer (outer layer 24) including first and second longitudinally-extending edges (edges of slit 34 – shown in Fig. 4 and 5), and wherein the radially-expandable portion (fold 36) of the circumferentially continuous inner layer (inner layer 22) is disposed inwardly of the first and second longitudinally-extending edges (edges of slit 34) of the circumferentially discontinuous outer layer (outer layer 24) in each of an unexpanded state (configuration shown in Fig. 4 and see annotated Fig. 5) and an expanded state (see annotated Fig. 5) of the sheath component (inner layer 22 and outer layer 24) (Examiner’s note: looking at Fig. 5, the fold 36 is still disposed inward of the slit) and wherein in both the unexpanded state (see annotated Fig. 5, unexpanded 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the patent claim of Anderson to incorporate wherein the expandable portion is disposed inwardly of the outer layer in each of the unexpanded state and the expanded state, and wherein the outer jacket / layer does not overlap, as taught by Furnish, for the purpose of creating a smoother outer surface, resulting in less possible trauma to the vessel walls, and decreasing the chance of the device becoming stuck as this would remove the elevated edge from the outer surface. Furthermore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the claim of the patent of Anderson to have the reinforcement member be a C-shape wire and made up of shape memory material, as taught by Furnish, for the purpose of providing the outer layer / jacket to open to a second diameter, and recoil back to its first diameter (Furnish paragraph [0010]).

Annotated Figure 5 of Furnish

    PNG
    media_image1.png
    369
    780
    media_image1.png
    Greyscale

Regarding claims 2 and 12, the combination of the patent claim of Anderson in view of Furnish teaches the device above, 
However, the current combination is silent regarding a first distance and a second distance between the edges of the outer layer in the unexpanded and the expanded state. 
As to the above, Furnish further teaches: 
wherein a first distance (see annotated Fig. 5) is defined between the first and second longitudinally-extending edges (edges of slit 34) of the circumferentially discontinuous outer layer (outer layer 24) of the wall structure when the sheath component (inner layer 22 and outer layer 24) is in the unexpanded state (configuration shown in Fig. 4 and see annotated Fig. 5, the unexpanded state is considered the point at which the edges meet and are as close as possible before or after full expansion and before or after any overlap), and 
wherein a second distance (see annotated Fig. 5), greater than the first distance (see annotated Fig. 5), is defined between the first and second longitudinally-extending edges (edges of slit 34) of the circumferentially discontinuous outer layer (outer layer 24) of the wall structure when the sheath component (inner layer 22 and outer layer 24) is in the expanded state (see annotated Fig. 5, fully expanded state at the second width).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the claims of the patent to incorporate the first and second distances as taught by Anderson, for the purpose of reducing the overall diameter when possible, allowing the sheath to be delivered in more locations, while reducing contact / possible trauma to the vessel walls as the diameter of the sheath would compress in response to the change in diameter of the vessel instead of resisting compression which would cause trauma to the vessel wall.
Annotated Figure 5 of Furnish

    PNG
    media_image1.png
    369
    780
    media_image1.png
    Greyscale

Regarding claim 3, the combination of the patent claim of Anderson in view of Furnish teaches the device above.
However, the current combination is silent regarding a first width and a second width of the radially-expandable portion when in the unexpanded state and in the expanded state. 
As to the above, Furnish further teaches wherein,
wherein the radially-expandable portion (fold 36) of the circumferentially continuous inner layer (inner layer 22) of the wall structure has a first width (width shown in Fig. 4) when the sheath component (inner layer 22 and outer layer 24) is in the unexpanded state (configuration shown in Fig. 4 and see annotated Fig. 5, the unexpanded state is considered the point at which the edges meet and are as close as possible before or after full expansion and before or after any overlap), and 
wherein the radially-expandable portion (fold 36) of the circumferentially continuous inner layer (inner layer 22) of the wall structure has a second width (see annotated Fig. 5), greater than the first width (Examiner’s note: when the outer layer 24, the fold 36 expands as shown in Fig. 5, such that the width in the expanded state is greater than when in the unexpanded state), when the sheath component (inner layer 22 and outer layer 24) is in the expanded state (see annotated Fig. 5, fully expanded state at the second width).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the claims of the patent of Anderson to incorporate the first and second widths as taught by Furnish, for the purpose of reducing 
Regarding claims 4, 5, 10, and 11, the combination of the patent claim of Anderson in view of Furnish teaches the device above, and the claims of the patent of Anderson further recite wherein the central lumen of the sheath component has a first diameter when the radially-expandable portion of the circumferentially continuous inner layer of the wall structure has the first width, and  wherein the central lumen of the sheath component has a second diameter, greater than the first diameter, when the radially-expandable portion of the circumferentially continuous inner layer of the wall structure has the second width; and  wherein the central lumen of the sheath component expands from the first diameter to the second diameter and thus is capable of expanding when at least a distal portion of a prosthesis delivery system is passed therethrough.
Regarding claims 8 and 15, the combination of the patent claim of Anderson in view of Furnish teaches the device above, and the claims of the patent of Anderson further teaches a reinforcement structure embedded in the outer layer / outer jacket. 
However, the current combination is silent regarding wherein the reinforcement structure is a C-shaped wire formed from shape-memory material.
As to the above, Furnish further teaches wherein the sheath component (inner layer 22 and outer layer 24) includes a C-shaped wire structure (reinforcement member 26 – which forms a C – shape shown in Fig. 7C) (paragraph [0029]); and wherein the wire structure is made up with shape memory material (paragraph [0029]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the claims of the patent of Anderson to have the reinforcement member be a C-shape wire and made up of shape memory material, as taught by Furnish, for the purpose of providing the outer layer / jacket to open to a second diameter, and recoil back to its first diameter (Furnish paragraph [0010]).
Regarding claims 16 and 17, the combination of the patent claim of Anderson in view of Furnish teaches the device above, and the claims of the patent further recite  wherein the inner liner forms a circumferentially continuous inner layer, and wherein the outer jacket forms a circumferentially discontinuous outer layer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 1 – 6, 8 – 13, and 15 – 17 under 35 U.S.C. 102(a)(1) as being anticipated by Furnish (US 20160074067 A1) has been withdrawn in light of applicant’s amendments made December 20, 2021; specifically Furnish does not teach the C shaped wire structure embedded within the discontinuous outer wall.

Claims 1 – 5, 8 – 12, and 15 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 20140236122 A1).
Regarding claim 1, Anderson discloses an introducer sheath (Elastic introducer sheath) (abstract) for providing a prosthesis delivery system percutaneous access to a patient's vasculature, the sheath comprising: 
a sheath component (introducer 10) having a central lumen defined by a wall structure (liner 200 and outer jacket 300) thereof, the wall structure (liner 200 and outer jacket 300) (paragraph [0067]) formed from 
a circumferentially continuous inner layer (inner liner 200) with a radially-expandable portion (inner line 200) (Examiner’s note: the inner liner 200 is radially expandable as discussed in paragraph [0067] and shown in the expanded state in Fig. 9), and 
a circumferentially discontinuous outermost layer (outer jacket 300) that is connected to the circumferentially continuous inner layer (liner 200) (paragraph [0067]), the circumferentially discontinuous outer layer (outer jacket 300) including first and second longitudinally-extending edges (see annotated Fig. 11) between which the radially- expandable portion (inner 
a C-shaped wire structure (C-shaped wire structure 103) embedded within the circumferentially discontinuous outer layer (outer jacket 300) of the wall structure (paragraph [0067]) for providing kink resistance and reinforcement to the sheath component (introducer 10) (paragraph [0067]);
wherein the radially-expandable portion (liner 200) of the circumferentially continuous inner layer (liner 200) is disposed inwardly of the first and second longitudinally-extending edges (see annotated Fig. 11) of the circumferentially discontinuous outer layer (outer jacket 300) in each of an unexpanded state (Examiner’s note: the unexpanded state defined by the examiner as the point at which the edges are closest together without any overlap between the two edges – see annotated Fig. 11) and an expanded state (see annotated Fig. 11, the expanded state defined by the examiner as the point at which the edges are fully expanded) of the sheath component (introducer 10) (Examiner’s note: as shown in the annotated Fig. 11 and the Fig. 9, the liner 200 is always disposed within the bounds of the edges of the outer jacket 300); and
wherein in both the unexpanded state (see annotated Fig. 11) and the expanded state (see annotated Fig. 11) of the sheath component (introducer 10) the first and second longitudinally-extending edges (see annotated Fig. 11) of the circumferentially discontinuous outermost layer (outer jacket 300) are non-overlapping (Examiner’s note: the unexpanded state is the point where the edges 

Annotated Figure 11 of Anderson

    PNG
    media_image2.png
    322
    905
    media_image2.png
    Greyscale



Regarding claim 2, Anderson discloses wherein 
a first distance (see annotated Fig. 11) is defined between the first and second longitudinally-extending edges (see annotated Fig. 11) of the circumferentially discontinuous outer layer (outer jacket 300) of the wall structure (liner 200 and outer jacket 300) when the sheath component (introducer 10) is in the unexpanded state (see annotated Fig. 11), and 
wherein a second distance (see annotated Fig. 11), greater than the first distance (see annotated Fig. 11), is defined between the first and second longitudinally-extending edges (see annotated Fig. 11) of the circumferentially discontinuous outer layer (outer jacket 300) of the wall structure (liner 200 and 

Regarding claim 3, Anderson discloses wherein 
the radially-expandable portion (liner 200) of the circumferentially continuous inner layer (liner 200) of the wall structure (liner 200 and outer jacket 300) has a first width (see annotated Fig. 11) when the sheath component (introducer 10) is in the unexpanded state (see annotated Fig. 11), and 
wherein the radially-expandable portion (liner 200) of the circumferentially continuous inner layer (liner 200) of the wall structure (liner 200 and outer jacket 300) has a second width (see annotated Fig. 11), greater than the first width (see annotated Fig. 11), when the sheath component (introducer 10) is in the expanded state (see annotated Fig. 11).

Annotated Figure 11 of Anderson

    PNG
    media_image2.png
    322
    905
    media_image2.png
    Greyscale


Regarding claim 4
wherein the central lumen of the sheath component (introducer 10) has a first diameter (see annotated Fig. 11) when the radially-expandable portion (liner 200) of the circumferentially continuous inner layer (liner 200) of the wall structure (liner 200 and outer jacket 300) has the first width (see annotated Fig. 11), and 
wherein the central lumen of the sheath component (introducer 10) has a second diameter (see annotated Fig. 11), greater than the first diameter (see annotated Fig. 11), when the radially-expandable portion (liner 200) of the circumferentially continuous inner layer (liner 200) of the wall structure (liner 200 and outer jacket 300) has the second width (see annotated Fig. 11).

Regarding claim 5, Anderson discloses wherein the central lumen of the sheath component (introducer 10) expands from the first diameter (see annotated Fig. 11) to the second diameter (see annotated Fig. 11) when at least a distal portion of a prosthesis delivery system (transcatheter 400) is passed therethrough (paragraph [0079]).

Regarding claim 8, Anderson discloses wherein the C-shaped wire structure (C-shaped wire structure 103) is formed from a shape-memory or resilient material (paragraph [0072]) to return the sheath component (introducer 10) from the expanded state (see annotated Fig. 11) to the unexpanded state (see annotated Fig. 11).

Regarding claim 9, Anderson discloses an introducer sheath for providing a prosthesis delivery system percutaneous access to a patient's vasculature comprising: 
a sheath component (introducer 10) having a wall structure (liner 200 and outer jacket 300) (paragraph [0067]) formed from 
an inner liner (liner 200) with a radially-expandable portion (liner 200), the radially-expandable portion (liner 200) having a first width (see annotated Fig. 11) when the sheath component (introducer 10) is in an unexpanded state (see annotated Fig. 11) and a second width (see annotated Fig. 11), greater than the first width (see annotated Fig. 11), when the sheath component (introducer 10) is in an expanded state (see annotated Fig. 11), and 
an outermost jacket (outer jacket 300) that is connected to the inner liner (liner 200) (paragraph [0067]), the outer jacket (outer jacket 300) including first and second longitudinally-extending edges (see annotated Fig. 11) between which the radially-expandable portion (liner 200) of the inner liner (liner 200) extends, 
a C-shaped wire structure (C-shaped wire structure 103) embedded within the outer jacket (outer jacket 300) of the wall structure (paragraph [0067]) for providing kink resistance and reinforcement to the sheath component (introducer 10);
wherein the radially-expandable portion (liner 200) of the inner liner (liner 200) is disposed inwardly of the first and second longitudinally-extending edges (see annotated Fig. 11) of the outer jacket (outer jacket 300) in each of the 
wherein in both the unexpanded state (see annotated Fig. 11) and the expanded state (see annotated Fig. 11) of the sheath component (introducer 10) the first and second longitudinally-extending edges (see annotated Fig. 11) of the circumferentially discontinuous outermost layer (outer jacket 300) are non-overlapping (Examiner’s note: the unexpanded state is the point where the edges are closest to each other without any overlap between them and the expanded state defined by the examiner is at the point at which the edges are fully expanded as shown in the annotated Fig. 11).
Annotated Figure 11 of Anderson

    PNG
    media_image2.png
    322
    905
    media_image2.png
    Greyscale


Regarding claim 10, Anderson discloses wherein 
a central lumen of the sheath component (introducer 10) has a first diameter (see annotated Fig. 11) when the radially-expandable portion (liner 200) 
wherein the central lumen of the sheath component (introducer 10) has a second diameter (see annotated Fig. 11), greater than the first diameter (see annotated Fig. 11), when the radially-expandable portion (liner 200) of the inner liner (liner 200) of the wall structure (liner 200 and outer jacket 300) has the second width (see annotated Fig. 11).

Regarding claim 11, Anderson discloses wherein 
the central lumen of the sheath component (introducer 10) expands from the first diameter (see annotated Fig. 11) to the second diameter (see annotated Fig. 11) when at least a distal portion of a prosthesis delivery system (transcatheter 400) is passed therethrough (paragraph [0079]).

Regarding claim 12, Anderson discloses wherein 
a first distance (see annotated Fig. 11) is defined between the first and second longitudinally-extending edges (see annotated Fig. 11) of the outer jacket (outer jacket 300) of the wall structure (liner 200 and outer jacket 300) when the sheath component (introducer 10) is in the unexpanded state (see annotated Fig. 11), and 
wherein a second distance (see annotated Fig. 11), greater than the first distance (see annotated Fig. 11), is defined between the first and second longitudinally-extending edges (see annotated Fig. 11) of the outer jacket (outer 

Annotated Figure 11 of Anderson

    PNG
    media_image2.png
    322
    905
    media_image2.png
    Greyscale



Regarding claim 15, Anderson discloses, wherein the C-shaped wire structure (C-shaped wire structure 103) is formed from a shape-memory or resilient material (paragraph [0072]) to return the sheath component (introducer 10) from the expanded state (see annotated Fig. 11) to the unexpanded state (see annotated Fig. 11).

Regarding claim 16, Anderson discloses, wherein the inner liner (liner 200) forms a circumferentially continuous inner layer (liner 200) (paragraph [0067]).

Regarding claim 17, Anderson discloses, wherein the outer jacket (outer jacket 300) forms a circumferentially discontinuous outer layer (outer jacket 300) (paragraph [0067]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1 – 5, 8 – 12, and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Furnish (US 20160074067 A1), and in view of Zhou (US 10391279 B2).
Regarding claim 1, Furnish discloses an introducer sheath (expandable introducer sheath) (abstract) for providing a prosthesis delivery system percutaneous access to a patient's vasculature, the sheath (body 14) comprising: 
a sheath (inner layer 22 and outer layer 24) (paragraph [0029]) component having a central lumen (lumen as shown in Fig. 4) defined by a wall structure (inner layer 22 and outer layer 24) thereof, the wall structure formed from 
a circumferentially continuous inner layer (inner layer 22) with a radially-expandable portion (fold 36) (paragraph [0035] and Fig. 4), and 
a circumferentially discontinuous outer layer (outer layer 24) that is connected to the circumferentially continuous inner layer (inner layer 22) (paragraph [0029] and Fig. 4), the circumferentially discontinuous outer layer (outer layer 24) including first and second longitudinally-extending edges (edges of slit 34 – shown in Fig. 4 and 5) between which the radially- expandable portion (fold 36) of the inner layer is defined (Examiner’s note: looking at Fig. 5, the fold 36 is shown to be in between the edges of slit 34), 
a C-shaped wire structure (reinforcement member 26 – which forms a C – shape shown in Fig. 7C) for providing kink resistance and reinforcement to the sheath component (inner layer 22 and outer layer 24) (paragraph [0029]);
wherein the radially-expandable portion (fold 36) of the circumferentially continuous inner layer (inner layer 22) is disposed inwardly of the first and second longitudinally-extending edges (edges of slit 34) of the circumferentially discontinuous outer layer (outer layer 24) in each of an unexpanded state (Examiner’s note: the unexpanded state is the point at which the edges of the slit 34 are closest together but not overlapping which is shown in the annotated Fig. 5) and an expanded state (see annotated Fig. 5) of the sheath component (inner layer 22 and outer layer 24) (Examiner’s note: looking at Fig. 5, the fold 36 is still disposed inward of the slit); and
wherein in both the unexpanded state (see annotated Fig. 5) and the expanded state (see annotated Fig. 5) of the sheath component (inner layer 22 and outer layer 24) the first and second longitudinally-extending edges (see annotated Fig. 5) of the circumferentially discontinuous outermost layer are non-overlapping (Examiner’s note: the unexpanded state as shown in the annotated Fig. 5, is at a point where the edges are closest together without overlapping).
However, Furnish is silent regarding wherein the reinforcement structure is embedded in the outer layer / outer jacket
As to the above, Zhou teaches, in the same field of endeavor, an expandable sheath (sheath 8) comprising a wall structure (outer tubular layer 40 and inner tubular layer 42), wherein the wall comprises an inner layer / liner (inner tubular layer 42) and 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the sheath of Furnish to have the reinforcement structure embedded within the outer layer as taught by Zhou, since both references teach the need for providing a reinforcement structure to the sheath thus it would have been obvious to one skilled in the art to substitute one method of reinforcement for the other to achieve the predictable results of providing rigidity and flexibility to the device.
Annotated Figure 5 of Furnish

    PNG
    media_image1.png
    369
    780
    media_image1.png
    Greyscale


Regarding claim 2, the combination of Furnish and Zhou teaches the device above, and Furnish further discloses 
wherein a first distance (see annotated Fig. 5) is defined between the first and second longitudinally-extending edges (edges of slit 34) of the circumferentially discontinuous outer layer (outer layer 24) of the wall structure when the sheath component (inner layer 22 and outer layer 24) is in the unexpanded state (configuration shown in Fig. 4 and see annotated Fig. 5) (Examiner’s note: the first distance and first width are essentially zero as the edges are touching at the referenced point, but is still shown in the annotated Fig. 5, for the purpose of pointing to where the first distance is being measured), and 
wherein a second distance (see annotated Fig. 5), greater than the first distance (see annotated Fig. 5), is defined between the first and second longitudinally-extending edges (edges of slit 34) of the circumferentially discontinuous outer layer (outer layer 24) of the wall structure when the sheath component (inner layer 22 and outer layer 24) is in the expanded state (see annotated Fig. 5).

Regarding claim 3, the combination of Furnish and Zhou teaches the device above, and Furnish further discloses 
wherein the radially-expandable portion (fold 36) of the circumferentially continuous inner layer (inner layer 22) of the wall structure has a first width (width shown in Fig. 4) when the sheath component (inner layer 22 and outer layer 24) 
wherein the radially-expandable portion (fold 36) of the circumferentially continuous inner layer (inner layer 22) of the wall structure has a second width (see annotated Fig. 5), greater than the first width (Examiner’s note: when the outer layer 24, the fold 36 expands as shown in Fig. 5, such that the width in the expanded state is greater than when in the unexpanded state), when the sheath component (inner layer 22 and outer layer 24) is in the expanded state (see annotated Fig. 5).

Regarding claim 4, the combination of Furnish and Zhou teaches the device above, and Furnish further discloses 
wherein the central lumen of the sheath component (inner layer 22 and outer layer 24) has a first diameter (see annotated Fig. 5) when the radially-expandable portion (fold 36) of the circumferentially continuous inner layer (inner layer 22) of the wall structure has the first width (width of fold 36 as shown in Fig. 4), and 
wherein the central lumen of the sheath component (inner layer 22 and outer layer 24) has a second diameter (see annotated Fig. 5), greater than the first diameter (see annotated Fig. 5), when the radially-expandable portion (fold 

Annotated Figure 5 of Furnish

    PNG
    media_image1.png
    369
    780
    media_image1.png
    Greyscale


Regarding claim 5, the combination of Furnish and Zhou teaches the device above, and Furnish further discloses wherein the central lumen of the sheath component (inner layer 22 and outer layer 24) expands from the first diameter (see annotated Fig. 5) to the second diameter (see annotated Fig. 5) when at least a distal portion of a prosthesis delivery system (medical device 12) is passed therethrough (paragraph [0032] and Fig. 5).

Regarding claim 8, the combination of Furnish and Zhou teaches the device above, and the combination further discloses wherein the C-shaped wire structure (longitudinal rods 60 - Zhou) is formed from a shape-memory or resilient material 


Regarding claim 9, Furnish discloses an introducer sheath (introducer sheath) (abstract) for providing a prosthesis delivery system percutaneous access to a patient's vasculature comprising: 
a sheath component (inner layer 22 and outer layer 24) having a wall structure formed from 
an inner liner (inner layer 22) with a radially-expandable portion (fold 36), the radially-expandable portion (fold 36) having a first width (Examiner’s note: the first distance and first width are essentially zero as the edges are touching at the referenced point, but is still shown in the annotated Fig. 5, for the purpose of pointing to where the first distance is being measured) when the sheath component (inner layer 22 and outer layer 24) is in an unexpanded state (configuration shown in Fig. 4 and see annotated Fig. 5) and a second width (see annotated Fig. 5), greater than the first width (see annotated Fig. 5), when the sheath component (inner layer 22 and outer layer 24) is in an expanded state (see annotated Fig. 5), and 
an outer jacket (outer layer 24) that is connected to the inner liner (inner layer 22), the outer jacket (outer layer 24) including first and second 
a C-shaped wire structure (reinforcement member 26 – which forms a C – shape shown in Fig. 7C) for providing kink resistance and reinforcement to the sheath component (inner layer 22 and outer layer 24) (paragraph [0029]);
wherein the radially-expandable portion (fold 36) of the inner liner (inner layer 22) is disposed inwardly of the first and second longitudinally-extending edges (edges of slit 34) of the outer jacket (outer layer 24) in each of the unexpanded state (configuration shown in Fig. 4 and see annotated Fig. 5) and the expanded state (see annotated Fig. 5) of the sheath component (inner layer 22 and outer layer 24) (Examiner’s note: looking at Fig. 5, the fold 36 is still disposed inward of the slit); and
wherein in both the unexpanded state (see annotated Fig. 5) and the expanded state (see annotated Fig. 5) of the sheath component (inner layer 22 and outer layer 24) the first and second longitudinally-extending edges (see annotated Fig. 5) of the circumferentially discontinuous outermost layer are non-overlapping (Examiner’s note: the unexpanded state as shown in the annotated Fig. 5, is at a point where the edges are closest together without overlapping).
However, Furnish is silent regarding wherein the reinforcement structure is embedded in the outer layer / outer jacket
As to the above, Zhou teaches, in the same field of endeavor, an expandable sheath (sheath 8) comprising a wall structure (outer tubular layer 40 and inner tubular 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the sheath of Furnish to have the reinforcement structure embedded within the outer layer as taught by Zhou, since both references teach the need for providing a reinforcement structure to the sheath thus it would have been obvious to one skilled in the art to substitute one method of reinforcement for the other to achieve the predictable results of providing rigidity and flexibility to the device.

Annotated Figure 5 of Furnish

    PNG
    media_image1.png
    369
    780
    media_image1.png
    Greyscale

Regarding claim 10, the combination of Furnish and Zhou teaches the device above, and Furnish further discloses wherein 
a central lumen (lumen extending through introducer sheath body 14 – Fig. 4) of the sheath component (inner layer 22 and outer layer 24) has a first diameter (see annotated Fig. 5) when the radially-expandable portion (fold 36) of the inner liner (inner layer 22) of the wall structure has the first width (width of fold 36 as shown in Fig. 4), and 
wherein the central lumen of the sheath component (inner layer 22 and outer layer 24) has a second diameter (see annotated Fig. 5), greater than the first diameter (see annotated Fig. 5), when the radially-expandable portion (fold 36) of the inner liner (inner layer 22) of the wall structure has the second width (see annotated Fig. 5).

Regarding claim 11, the combination of Furnish and Zhou teaches the device above, and Furnish further discloses wherein the central lumen of the sheath component (inner layer 22 and outer layer 24) expands from the first diameter (see annotated Fig. 5) to the second diameter (see annotated Fig. 5) when at least a distal portion of a prosthesis delivery system (medical device 12) is passed therethrough (paragraph [0032] and Fig. 5).

Regarding claim 12,
a first distance (see annotated Fig. 5) is defined between the first and second longitudinally-extending edges (edges of slit 34) of the outer jacket (outer layer 24) of the wall structure when the sheath component (inner layer 22 and outer layer 24) is in the unexpanded state (configuration shown in Fig. 4 and see annotated Fig. 5) (Examiner’s note: the first distance and first width are essentially zero as the edges are touching at the referenced point, but is still shown in the annotated Fig. 5, for the purpose of pointing to where the first distance is being measured), and 
wherein a second distance (see annotated Fig. 5), greater than the first distance (see annotated Fig. 5), is defined between the first and second longitudinally-extending edges (edges of slit 34) of the outer jacket (outer layer 24) of the wall structure when the sheath component (inner layer 22 and outer layer 24) is in the expanded state (see annotated Fig. 5).

Annotated Figure 5 of Furnish

    PNG
    media_image1.png
    369
    780
    media_image1.png
    Greyscale

Regarding claim 15, the combination of Furnish and Zhou teaches the device above, and the combination further discloses wherein the C-shaped wire structure (longitudinal rods 60 - Zhou) is formed from a shape-memory or resilient material (column 9, lines 5 – 20 - Zhou) to return the sheath component (inner layer 22 and outer layer 24 - Furnish) from the expanded state to the unexpanded state (paragraph [0029] - Furnish).

Regarding claim 16, the combination of Furnish and Zhou teaches the device above, and Furnish further discloses wherein the inner liner (inner layer 22) forms a circumferentially continuous inner layer (inner layer 22) (Examiner’s note: Fig. 4 shows the inner layer 22 forming a continuous circle).

Regarding claim 17, the combination of Furnish and Zhou teaches the device above, and Furnish further discloses wherein the outer jacket (outer layer 24) forms a circumferentially discontinuous outer layer (outer layer 24) (Examiner’s note: the outer layer 24 comprises a slit 34, and is thus discontinuous – paragraph [0035] and Fig. 4).

Response to Arguments
Applicant's arguments filed 12/20/2021 regarding the double patenting rejection over US 9,956,376 and the rejection over Anderson (US 2014/0236122) have been fully considered but they are not persuasive. 
Applicant’s arguments are directed to new claim limitations of wherein in both the unexpanded state and the expanded state the sheath components of the discontinuous layer are non-overlapping.  This argument is not convincing.  As discussed above, the unexpanded state is defined by the examiner as the point at which the edges are closest together without any overlap between the two edges as shown in the annotated Fig. 11 above, and an expanded state is defined by the examiner as the point at which the edges are fully expanded as shown in the annotated Fig. 11. And at both points there is no overlap between the two edges in either state.

Applicant’s arguments filed 12/20/2021 regarding the 102 rejection over Furnish has been considered but is moot as the rejection has been withdrawn in view of applicant’s amendments; specifically Furnish does not teach the C shaped wire structure embedded within.
Applicant’s arguments filed 12/20/2021 regarding the 103 rejection over Furnish and Zhou, are directed to the new claim limitation of wherein in both the unexpanded state and the expanded state the sheath components of the discontinuous layer are non-overlapping. However, this argument is not convincing. As discussed above and shown in the annotated Fig. 5 of Furnish, the sheath in the unexpanded state and the expanded state do not overlap. The annotated Fig. 5 above shows the sheath in the unexpanded state being defined, by the examiner, as the point at which the edges of the sheath are closest together without overlapping and further shows the sheath in the expanded state where it is clear that there is no overlap between edges of the sheath. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771